Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 1 of 11




                                                                                    r''x

                       A P P E A L N o . 1:12-C R -60016-K M W

              IN T H E U N IT E D S T A T E S C O U R T O F A P P E A L S
                       F O R T H E E L E V E N T H C IR C U IT
                                                                     (7>'
                                                                     'FjL.ff
                                                                           '.D BY                 D ,C,
                                  JA M E S P R IC E ,
                               P la in tiff-A p p e1lan t,
                                           V.                       '       ll
                                                                             Di 15 2221
                       U N IT E D S T A T E S O F A M E R IC A ,    d        Axt
                                                                               nEuxE.XOBLE
                                                                            cuEns u s, ols'
                                                                            s o.oF!Ctmu-MclAc'n
                                                                                             MI
                                                                             y
                              A p p e 1le e-D efe n d an t.                          ..




                                    A N A PPEA L
          F R O M T H E U N IT E D S T A T E S D IS T R IC T C O U R T F O R
                 T H E S O U T H E R N D IS T R IC T O F F L O R ID A

                       D E F E N D A N T 'S T H IR D H E A L T H
                                 ST A T U S R E P O R T




                                   Jam es Price
                                   A ppellant-D efen dant
                                   U SM N o.98922004
                                   Federal C orrectional In stitu tion
                                   P.O . B ox 779800
                                   M iam i, Florida 33177-9800
                                   T e1.:305-259-2268
                                   Fax.:305-259-2383
                                   Em ail.:Pricelam esE@outlook.com
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 2 of 11




                                                                                        nI'>

                               C ER TIFICA T E O F SER V lC E
                           U nited States ofA m erica v.Jam esPrice
                               C ase N o.:1:12-CR 60016-K M W



           1,Jam es Price, hereby declare that on this date,A pril 12, 2021, have filed the

     enclosed'
             .

                   D EFEN DA N T 'S TH IR D H EA LTH STA TU S REPO R T

     pursuantto the''M ailbox Rule''forincarcerated personsw ith theClerk ofCourt.A 11parties

     noticed for service are served pursuantto S.D.Fla.LocalRule 5.1(e),and S.D .Fla.
     CM /ECF AdministrativeProcedure j3B.


           lherebydeclarethatunderthepenaltyperjury,pursuanttoTitle28U .S.C .j 1746,
     the foregoing istrue and correct.




     Executed on A pril12,2021.



                             Digitally signed by
         Jam es              Jam esPrice
     By:
                             Date:2021.04.12
         Price               16:37:32 -04'00'
         Jam esPrice -98922004
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 3 of 11




                                                                               n''x
                         U N IT E D ST A TE S D IST R IC T C O U R T
                         SO U T H ER N D IST R IC T O F FL O R ID A

                             C ase N o: 1:12-C R -60016-K M W


     U N ITED STA TES O F A M ER ICA ,
           Plaintlff



     JA M E S PR IC E,
           Defendant.



                  D EFFEN D AN T 'TH RID H EA LTH STA TU S R EPO RT



           COM ES NO W ,James Price (ttthe Defendant'') and files this,his Third
     Hea1th Status Report. Since the United States previous response (ECF 239)
     to this Court's Order,and the Defendant's reply (ECF 243),M r.Price has
     been transported to the Emergency Room four (4x)times,and hospitalized
     for six (6x) days on a fifth occasion,due impartby the BOP negligence,and
     im part to the deteriorating of the D efendant's m edicalcondition.
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 4 of 11




                                   1.      E M M ER G E N C Y R O O M :

                          H Y P ER T EN SIV E/H Y PO T EN ISIV E C R ISIS



                    O n M arch 11, 14, 19, and 25, 202 1,M r. Price w as transported to

     the emergency room (û1ER'') on two (2x) occasions,the 11 and the 25,the
     D efendant's blood pressure w as dangerously high ççhYPertensive'' in excess

     of 196/132 mmHG .On the other two (2)occasions,the 14 and the 19, M r.
     Price's blood pressure was dangerously low (hypotensive,at78/48 mm HG.)


            2.      Specifically on M arch                 202 1, the B O P negligently left the

     D efendantin leg irons,w aste chains,and handcuffs for four (4) hours before
     delivering him to the office of his cardiologist D r. John D ylew ski. D r.

     D ylew ski       im m ediately        check       Price's       vital      signs,      ordered        an

     electrocardiogram,and found his(Price's)blood pressure to be between 201
     and 196 m m l'
                  lG over 133 to 146 m m H G , and his heart beating in a distress

     arrhythm ic pattern. D r. D ylew ski im m ediately                        order the D efendant

     transferred to the E R for critically hypotensive/ pre-stroke treatm ent.l




     '      H ealthy and unhealthy blood pressure ranges,whatthe num bersm ean.
     hups://www .heal.ora/en/healthy-livina/healthy-lifestyle/m v-life-check--lifes-silrple-7/ls7-blood-
     pressure-infocraphic
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 5 of 11




           3.   Sim ilarly, after being left by the B O P for hours unm onitored and

     restraint on M arch       202 1, the attending physician D r. G eorge M ichel

     diagnosed M r. Price w ith acute hypertension and D iastolic H eart F ailure.

     See ExbibitA .



                These incidents w ere precipitated by the negligence practices

     the B O P and it's failure to adequately train and supervised personal and the

     unnecessary use in force and restraint on nonviolent, low risk prisoners.



                   II.   N E G L IEN T H EA L T H C A R E PR A C T IC E S



                The B O P m anages the prescription ofA LL of M r. Price's heart

     and blood pressure m edication. O n num erous occasions, m ost notably on

     A pril 11, 202 1, the B O P left the D efendant locked in a cell for TW EN T Y

     ONE (21) hours with no heart orblood pressure medication.Then, due to
     staffing shortages, adm inistered two (2) twelve hour doses of: (a) blood

     thinnerApixaban'
                    ,(b)anti-seizure (Keppra/Levetiracetam l;and (c)four (4)
     blood pressure medications amlwoDlpine,(amLODPine,Aspirin,M etoprolol
     Succ XL,and NlFEdipine) in the space ofthree hours.
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 6 of 11




           6.    The adm inistration of FC I-M IA ,headed by Sylvester L . Jenkins

     and Jennifer A . B urton physically rem oved the A bbot Labs rapid test

     equipm ent from the m edical clinic,secure the m edicalequipm ent in B urton's

     office, and directed the m edical staff N 0 T to test inm ates for C O V ID -19

     w ithout perm ission.



                The B O P has repeatedly stop, change, substituting, and fail to

     prescribe and provide M r. Prices m edication. The B O P's ow n active

     prescriptions report of the D efendant's m edication from M arch         202 1,

     through M arch 25, 2021,contains SEVEN (7) pages of medication changes
     in less than thirty days. See ExhibitB .



                  111. A L L T H E T E ST N O T D O N E IN SIX -D A Y S



           8.   O n February         202 1, doctor's positively diagnosed the

     D efendant w ith D ysautonom ia or A utonom ic D ysfunction. See Exhibit C .

     There is no know n cure for A utonom ic D ysfunction. A n autonom ic

     dysfunction or inflam m atory dysfunction often affect the brains autonom ic

     functions that debilitate the patient w ith the presentation of m ultiple
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 7 of 11




      neuropathic, as seen in M r. Price's case. O ne of the spectrum of causes in

     L ong C O V ID patients, like the D efendant, is an inflam m ation of the

     m icroglial(brain)eell.


           9.     These types of inflam m ation/autoim m une infections are only

     capable of being diagnosed using expensive positron em ission tom ography

     and contrast dye (based magnetic resonance speetroscopy). The BOP has
     R E FU SED to authorize these procedures to further diagnosed A4r. Price's

     condition.Instead,the Defendantwas hospitalized forsix (6)daysfrom April
      1, 202 1, through A pril 6, 202 1, for routine blood test including toxicology

     screening for opioids, cannabis, and other narcotics, and subjective
     exam inations in an attem pt to rule out ttsecondary'' causes of M r. Price's

     condition.



                       V.   N YU LAN G O N E A ND H O M E C A R E



                  M r.Price'shom e in QueensN ew Y ork islocated a m ere 19.8 m iles
     from N Y U L angone M edicalC enter.N Y U Langone is hom e to one ofthe first

     clinical practices devoted to the treatm ent and study of Long C O V ID

     syndrom e. Tragically, N Y U Langone Long C O V ID C linics has conducted
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 8 of 11




     m ore than one hundred autopsies on L ong CO V ID victim s w ith a specialfocus

     on post hyperm odern tissue studies. The inform ation and data learn through

     these efforts has been instrum entalto the successfultreatm ent of m any other

     Long C O V ID patients,like M r.Price.



                A dditionally,M r.Price's w ife and R adika R am persad is a certified

     H om e H ealth C are Provider, certified by the N ational Care G iver

     Certification Program (myCNA) and Seizure Recognition and First Aid
     Certification Training by the Epilepsy Foundation, has CPR training and is

     currently pursuing her certification as a Certified N urse A ssistant(ûtCN A '').
     See Exhibits            decision by this C ourt to G RA N T a C om passionate

     R elease, w ould place the D efendant in a safe environm ent w here he w ould

     have access to proper health care and constantm onitoring by a trained health

     care professional. M oreover, at his hom e M r. Price has access to a six

     generation A pple W atch and an iphone preloaded w ith the m yM erlin A pp that

     connects to the im planted loop recorder in his chest.The connection of those

     devices to M r. Prices IO R enables the device to continue to collect and

     transm it cardiac data to his doctors at N Y U L angone, and allow him to

     augmentthe data with subjective date on pain threshold,location,duration,
     and other sym ptom s.
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 9 of 11




                To sum m arized, the significant w orsening of the D efendant's

     m edicalcondition overthe past four (4) months has gone beyond the BOP's
     system 's capability to adequately provide the necessary life support against

     w hat has now becom e a life-threatening issue.



                                  lV . C O N C L U SIO N



           W H ER E FO R E , in view of the forgoing, the D efendant respectfully

     m oves this C ourt for the entry of an O rder G R A N T the M otion for

     C om passion R elease/Reduction in Sentence,for im m ediate release to a term

     of supervise release w ith the special conditions that he be restricted to his

     hom e for the first six m onths.
Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 10 of 11




      D ated:A pril 12,202 1




                                            R espectfully Subm itted,

                                             J3              Sb
                                                              Dy
                                                               igli
                                                                  a
                                                                  ta
                                                                   me
                                                                    ll
                                                                     yssP
                                                                        igrn
                                                                           iced
                                                                 D ate:

                                             Price 2
                                                   16
                                                    0:
                                                     231
                                                       0.:
                                                         0
                                                         242.12
                                                              04'00'        -


                                            /s/lam es Price
                                            U SM N o .98922004
                                            Plaintiff
                                            Federal C orrectionallnstitution
                                            P.O .B ox 779800
                                            M iam i Florida 33 177-9800
                                            Tel.:305-259-2268
                                            Fax.:305-259-2383
                                            Em ail:PricelameE@ outlook.com
N        Case 0:12-cr-60016-KMW Document 245 Entered on FLSD Docket 04/16/2021 Page 11 of 11
     :
    .-                                                             -                        - ..-.-                                                                    '
                A                                                                                                                                                      .


                                        '                                  g            Om m
                                                                                        X
                                                                                        rrl
                                -                                          8
                  .u
                                         c
                                         o                             y
                                                                           =            T
                                                                                        -j
                                                                                                                                           .
                  @)                     z
                                         X
                                         w 1%
                                            . ''                       *                1
                                                                                        T1m
                  o                      b                     1                        *
                  o                      O                                              >
                  o         '            K                             o .u-,           z                                                                          .
                  o.
                  .
                                         M                                              .<
                  o                      ö         .            x o
                  o
                  o                      m
                                         c   .         kx                 :
                                                                       o.,o
                                                                       ,                x
                                                                                        E!r                                                .
                  o)
                  0                      =                                 x            om m                                                                                   .
                                                                           o
                                                                           F            X1
                                                                                        -




                                                                                                                              @
          .
              O
              Dm:                                                                                                                                              î
                                                                                                                                                               '
              Gm
               ta                   -         .                                                       .                                    - -
              <
              x
              s
              ,4
              -
               K                             iIko1-
                                                  Js
                                                   *r'.
                                                      Cr-I
                                                      p  ..lp
                                                         '  qn'
                                                              oj1
                                                                i'
                                                                 II
                                                                 4.1
                                                                   C'.                                                        1.
                                                                                                                              .                            .               -
              Q:                        =
                                        m
                                        m :jq kp!'T
                                                  . (a
                                                     w!-
                                                       ,,II-
                                                           pj1  zm. I. >u
                                                             .: -                                                                                              ,
              -                         z  jh ,y
                                               c.f,
                                                  o c
                                                    .-(-.
                                                        1.
                                                        jlj
                                                          -l
                                                           I j
                                                             ;j;
                                                               .

                                                               ,
                                                                                                      .
                                                                                                           y.  o j. ;oa-
                                                                                                                       x
                                                                                                                                                                           .
     .                                  o
                                        r  4
                                           .
                                           !y sj g-
                                                  .
                                                  y.y
                                                    c  ;
                                                       I.
                                                        j.
                                                         jj  yjj                                           yj  o
                                                                                                               ..
                                                                                                               m     s
                                                                                                                     . u
                                                                                                                       m
                                        : lh 9    $.o  j  jj
                                                         jjj jjj
                                                             ,
                                                             .j                     -
                                                                                                           jj,j.
                                                                                                           .   o.
                                                                                                                     .
                                                                                                                     x;
                                                                                                                     a s
                                                                                                                       .
                                                                                                                       s                                   ,
                                        w
                                        o   '    -
                                                 '
                                                 ! .!
                                                    t-I;k
                                                        .
                                                    ..- l.
                                                    '       e
                                                         j& j. j
                                                               !.                                          j
                                                                                                           ,.
                                                                                                            ,
                                                                                                           1k j
                                                                                                              zm
                                                                                                               >   j .
                                                                                                                     o
                                                                                                                     . .      .
                                                                                                                                       .
                                                                                                                                                           ,.              ,
                                                            .1 .                                            -.
                                        r' l
                                           !I /w*'w--'- lI lIvI                                               c.
                                                                                                               -). - m =                                   ..
                                                                                                                                                           .
                                        =
                                        =
                                                              jf
                                        = iyI
                                           gj      .
                                                         - 1.jj
                                                            .I                                                -e-. =sx
                                                                                                                     .s-x
                                                                                                                        o                                  ,
                                                                                             j
                                                                                             gt
                                                                                              sj:
                                                                                              : j                                     m=
                                                                                                                                      e
                                                                                                                                      w --
                                                                                                                                         >
                                                   I                                          'I'
                                                                                                j!                                    *. <
                                                                                                                                         ,                     -
                                              A ?'                 I* *             j         !           d *
                                                                                                            .             .
                                        ,
                                        '' 11 11 ,         .
                                                           .
                                                                                    :$
                                                                                     . y
                                                                                       !ë                 î
                                                                                                          -j
                                                                                                           r-,        iil,
                                                                                                                      q                               ..       .

                  l                     !'
                                        ' p
                                          'j--- c, $2$7'r' CE                                                  . .                                             '
                                        - ! ! 'C i
                                                 !
                                              1' k
                                                 e'
                                                       -   ël                   -
                                                                       ., -.. 6uor . aj!
                                                                                                               .      l
                                                                                                                      û.
                                                                                                                      #
                                                                                                                                       ''-----
              ê
              .u.,v.o.h
              1 j
                                        IM$1 ïI7                          j y r;
                                                                               :!r
                                                                                 @1
                                                                                  d. jjp                              ,.ys z                     ,
              l
              ko,axa.
                                                           .       m
                                                                   a;vt ; l' j%2ï jzj.j -       .     .
                                                                                                                                  .              ..

                            J                '''i'IK- 1 s
                                                        I '
                                                          iZL''
                                                              s '
                                                              d J ak .o '
                                                                !
                                                                a       t
                                                                        x                                                                         '
                                              :.       E
                                                       j 1
                                                         - 1.                               d                       .(.
                                                                                                                      j           .
                                                                                                                                  œ
                                                                                                                                  a              -.
                                              ,
                                                 1
                                                 ' s
                                                   l
                                                   j' -
                                                      '                    ï-
                                                                            '
                                                                            - ! .h :
                                                                                   : .,j
                                                                                       I(n
                                                                                         !                            9           r
                                                                                                                                  .
                                                                                                                                  r.       '      ,            .
                    .                            a                         j        I          $           y          r                           .

                                                                           I        I          I           ,          q           =-
                                                                                                                                  r
                                                                                                                                  a               .
                        Q                                                  T 1
                                                                           *
                                                                             ïi                                       I
                 R                                                         -*yie'8                                    1
               NX
               h N
                 Q                                                           Il
                                                                             ë
                                                                             j: =!                         C
                                                                                                           =!         5
                                                                                                                      ''                   -          '
               :4
               Q>
               I
                                                                             I                             ;                                      '
                                                                                                                                                      .        '
                        N           L--- -- ..- ---. . .-.-                             - ...-                                         .- -



/                       'M*
                          gu
                          't
                           i
                           :
                           pe
                            i
                            pm
                             t
                             r
                             i
                             na
                              eyl
                                bel
                                  '
                                  *q
                                   e
                                   >p
                                    ke-o
                                      nd
                                       vf'
                                         f
                                         e+1
                                           /*
                                            >@.
                                              '
                                              I
                                              tw
                                              @1
                                               .S
                                                .T
                                                 :
                                                 P
                                                 he
                                                  l
                                                  e
                                                  sl
                                                   àa
                                                   plc
                                                     S
                                                     '
                                                     ea
                                                     kwgl
                                                        ce
                                                        els.
                                                           ao
                                                           nnt
                                                             df
                                                              I
                                                              e
                                                              sr
                                                               pr
                                                                eo
                                                                 s
                                                                 v
                                                                 al
                                                                  e
                                                                  .e
                                                                   .
                                                                   d
                                                                   EP
                                                                    so
                                                                     I>
                                                                      3F4
                                                                        *
                                                                        oU
                                                                         ru.
                                                                           se
                                                                           S.P
                                                                             i
                                                                             nose
                                                                                l
                                                                                a
                                                                                r
                                                                                elS
                                                                                  n
                                                                                  eg
                                                                                   rv
                                                                                    P
                                                                                    l
                                                                                    c
                                                                                    rf
                                                                                     e
                                                                                     o
                                                                                     ;rM
                                                                                       i
                                                                                       ty
                                                                                        ay
                                                                                         M2
                                                                                          a0
                                                                                           M2
                                                                                            E0
                                                                                             x;
                                                                                              pA
                                                                                               rI
                                                                                                esr
                                                                                                  e
                                                                                                  l
                                                                                                  gh
                                                                                                   et
                                                                                                    h
                                                                                                    s
                                                                                                    i
                                                                                                    pre
                                                                                                      ms
                                                                                                       er
                                                                                                        nv
                                                                                                         te
                                                                                                          s.
                                                                                                           d.
